             Case 1:20-mj-00044-LDA Document 3 Filed 06/22/20 Page 1 of 1 PageID #: 3
AO 91 (Rev. 11/11) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                  District of
                                              __________      RhodeofIsland
                                                           District   __________

                  United States of America                       )
                             v.                                  )
                                                                 )      Case No.           1:20MJ44LDA
               Stephen J. Rivitz, DOB: 1948                      )
                                                                 )
                                                                 )
                                                                 )
                          Defendant(s)


                                              CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                   April 2020                 in the county of                                in the
                       District of       Rhode Island        , the defendant(s) violated:

            Code Section                                                   Offense Description
18 U.S.C. § 1349;                            Conspiracy to Commit Wire Fraud;
18 U.S.C. § 1956(h);                         Money Laundering;
18 U.S.C. § 371; and                         Conspiracy to Commit Theft of Public Money; and
18 U.S.C. § 641                              Theft of Public Money




         This criminal complaint is based on these facts:
See the attached Affidavit of Special Agent Matthew J. Riportella of the Federal Bureau of Investigation ("FBI").




         ✔ Continued on the attached sheet.
         ’


                                                                                            Complainant’s signature

                                                                                Special Agent Matthew J. Riportella - FBI
                                                                                             Printed name and title

Sworn to before me and signed in my presence.


Date:                      June 22, 2020
                                                                                               Judge’s signature

City and state:                 Narragansett, Rhode Island                     Lincoln D. Almond, U.S. Magistrate Judge
                                                                                             Printed name and title
